Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 39-51 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 50 and 51; the claimed invention is directed to non-statutory subject matter.  Computer-readable storage medium is not directed to a legally recognized process, machine, manufacture, or composition of matter as required by 101.  A person of ordinary skill in the art would interpret computer-readable storage medium as comprising of signals per se which in non-statutory subject matter.  It is suggested that applicant change “computer-readable storage medium” to a “non-transitory computer-readable storage medium”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 39-42, 43-45, and 47-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0174474) (“Zhang”) in view of 3GPP (“3GPP TS 36.212 v13.2.0”, 2016-06).
For claims 39, 44, and 49-51; Zhang discloses:  control information communication method using downlink control information (DCI) for paging and for multicast (paragraph 40:  the SC-MCCH information change notification may be included in a direct indication information (DII) message, and the message is in an NPDCCH DCI format and scrambles a CRC check code by using a single cell radio access network temporary identifier (SC-RNTI) or a paging radio network temporary identifier (P-RNTI)), the method comprising: scrambling the DCI by a paging radio network temporary identifier (P-RNTI) based on the DCI being used for paging (paragraph 40:  the SC-MCCH information change notification may be included in a direct indication information (DII) message, and the message is in an NPDCCH DCI format and scrambles a CRC check code by using a single cell radio access network temporary identifier (SC-RNTI) or a paging radio network temporary identifier (P-RNTI)); and scrambling the DCI by a single cell radio network temporary identifier (SC-RNTI) based on the DCI being used for multicast (paragraph 40:  the SC-MCCH information change notification may be included in a direct indication information (DII) message, and the message is in an NPDCCH DCI format and scrambles a CRC check code by using a single cell radio access network temporary identifier (SC-RNTI) or a paging radio network temporary identifier (P-RNTI)), wherein the DCI used for multicast comprises indication information and scheduling information, wherein the indication information is used to indicate whether a multicast control channel is updated (paragraph 42:  the SC-MCCH information change notification is indicated by one bit or a plurality of bits), and wherein the scheduling information is used to schedule a multicast control channel (paragraph 46:  configuration information related to an SC-MCCH, wherein the configuration information includes carrier related information or time related information for receiving the first NPDCCH, or carrier related information or time related information for receiving the second NPDCCH); and sending the DCI to user equipment (paragraph 44-45:  he first sending unit 210 is configured to send downlink control information (DCI) on a second narrow-band physical downlink control channel (NPDCCH), wherein the DCI or a message indicated by the DCI includes an information change notification for a single-cell multicast control channel (SC-MCCH)).
Zhang does not expressly disclose, but 3GPP from similar fields of endeavor teaches:  downlink control information (DCI) format 6-2, formatting a DCI using the DCI format 6-2 (paragraph section 5.3.3.1, 5.3.3.1.14:  Each field is mapped in the order in which it appears in the description, including the zero-padding bit(s), if any, with the first field mapped to the lowest order information bit a0 and each successive field mapped to higher order information bits. The most significant bit of each field is mapped to the lowest order information bit for that field, e.g. the most significant bit of the first field is mapped to a0... DCI format 6-2 is used for paging and direct indication... Flag for paging/direct indication differentiation — 1 bit, with value 0 for direct indication and value 1 for paging... Direct Indication information — 8 bits provide direct indication of system information update and other fields).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the DCI format as described by 3GPP in the multicast/paging control as described by Zhang.  The motivation is to improve signaling overhead.
For claims 40 and 45; Zhang discloses:  the indication information occupies one bit (paragraph 42:  the SC-MCCH information change notification is indicated by one bit or a plurality of bits).
For claim 42 and 47; Zhang discloses the subject matter in claim 39 as described above in the office action.
Zhang does not expressly disclose, but 3GPP from similar fields of endeavor teaches:  wherein the scheduling information comprises information about resource block allocation of the multicast control channel, information about a modulation and coding scheme of the multicast control channel, information about a quantity of repetitions of the multicast control channel, and a quantity of repetitions of the DCI (paragraph section 5.3.3.1, 5.3.3.1.14:  Resource block assignment…Modulation and coding scheme…Repetition number…DCI subframe repetition number).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the DCI format as described by 3GPP in the multicast/paging control as described by Zhang.  The motivation is to improve signaling overhead.
For claim 43 and 48; Zhang discloses the subject matter in claim 42 as described above in the office action.
Zhang does not expressly disclose, but 3GPP from similar fields of endeavor teaches:  wherein the information about the resource block allocation of the multicast control channel occupies bit positions in the DCI format 6-2, the information about the modulation and coding scheme of the multicast control channel occupies three bit positions in the DCI format 6-2, the information about the quantity of repetitions of the multicast control channel occupies three bit positions in the DCI format 6-2, and the quantity of repetitions of the DCI occupies two bit positions in the NDE DCI format 6-2, wherein N DL RB refers to a quantity of resource blocks included in a downlink bandwidth (paragraph section 5.3.3.1, 5.3.3.1.14).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the DCI format as described by 3GPP in the multicast/paging control as described by Zhang.  The motivation is to improve signaling overhead.

Claim(s) 41 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of 3GPP as applied to claim 39 above, and further in view of Xu et al. (US 2018/0242278) (“Xu”).
For claim 41 and 46; Zhang discloses the subject matter in claim 39 as described above in the office action.
Zhang does not expressly disclose, but Xu from similar fields of endeavor teaches:  the bit with a state of 1 indicates that the multicast control channel is updated or the bit with a state of 0 indicates that the multicast control channel is not updated (paragraph 20:  when the change notification information of the SC-MCCH only indicates whether the SC-MCCH is updated, a first designated bit N in the DCI is for indicating whether the SC-MCCH is updated, where N=1 is for indicating that the SC-MCCH is updated, and N=0 is for indicating that the SC-MCCH is not updated).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Xu in the multicast/paging control as described by Zhang.  The motivation is to design choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maattanen et al. (US 2018/0234826); Maattanen discloses update information transmitted in a paging channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466